     Case 3:20-cv-00372-WKW-KFP Document 5 Filed 10/30/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

WILLIAM ANTHONY GOSHA, III,               )
                                          )
              Petitioner,                 )
                                          )
                                          )
       v.                                 )     CASE NO. 3:20-CV-372-WKW
                                          )               [WO]
UNITED STATES OF AMERICA,                 )
                                          )
              Respondent.                 )

                                     ORDER

      This civil action was opened on June 1, 2020, based upon Petitioner William

Anthony Gosha, III’s pro se motion for an extension of time to file a motion under

28 U.S.C. § 2255. In an Order entered on June 4, 2020, the court explained to Mr.

Gosha that it did not have the authority to grant him an extension of time to file a

§ 2255 motion prior to his filing of an actual § 2255 motion. (Doc. # 4, at 1.) As

further set out in the Order, the court found that it was not appropriate to construe

Mr. Gosha’s extension request as an actual § 2255 motion. (Doc. # 4, at 2.) Mr.

Gosha was forewarned that, if he wanted to seek relief under § 2255, he needed to

file a substantive § 2255 motion within § 2255(f)’s one-year deadline “to preserve

any remedies he may have under § 2255.” (Doc. # 4, at 2.) The one-year deadline

now has passed without Mr. Gosha’s having filed a substantive § 2255 motion.
      Case 3:20-cv-00372-WKW-KFP Document 5 Filed 10/30/20 Page 2 of 2




      Accordingly, it is ORDERED that this action is DISMISSED. Final judgment

will be entered separately.

      DONE this 30th day of October, 2020.

                                                /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE




                                      2
